Miller, Judge.
Appearing pro se, Sylvanus Okeke appeals from his conviction for family violence battery. In his notice of appeal, however, Okeke did not request that a trial transcript be included as part of the appellate record. The absence of the trial transcript makes it impossible for this Court to review Okeke’s enumerations of error concerning the sufficiency of the evidence, the admission of evidence, and other rulings below. “It is the burden of the complaining party, including pro se appellants, to compile a complete record of what happened at the trial level, and when this is not done, there is nothing for the appellate court to review.” (Citation and punctuation omitted.) Farris v. State, 236 Ga. App. 241 (511 SE2d 601) (1999). We therefore affirm the judgment of the trial court.

Judgment affirmed.


Blackburn, P. J., and Bernes, J., concur.